Exhibit 10.18

 

RELIANCE RETAIL LIMITED

Reliance Corporate Park, Building No. 4, Ground Floor, ‘C’ W
Thane-Belapur Road, Ghansoli, Navi Mumbai-400701 INDIA
Telephone : 022 -6767116
Fax : 022 -67671065

 

   

SELLER PURCHASE ORDER

 



10000857

Borqs Hong Kong Limited (Hk)

 

Borgs International Holding Corp
Office B, 21/F. Legend Tower
7 Shing Yip Street, Kwun Tong,
Kowloon HONG KONG ISLAND
Pin Code       : 111111 HONG KONG
PHONE        :
FAX              : 852-21140183
E-mail           : subodh.sachan@borqs.com
Attention       :

Purchase Order : J102/4600004572

 

 

 

Date : 23.11.2015

 

Port of Origin:

 

Port of Discharge:

 

Shipment Date :

 

 

RRL NDC MH KURKUMBH

 

In accepting this PURCHASE ORDER, SELLER agrees to furnish the GOODS specified
in full accordance with all conditions set forth herein and /I or attachments
hereto. All drawings, designs, specifications and other data prepared by OWNER
and related thereto are the property of the OWNER and must be returned to OWNER
upon completion by SELLER of the obligations under this PURCHASE ORDER. The
information contained herein is not to be released or disclosed for any other
use or purpose other than for the execution of this PURCHASE ORDER.  This formal
PURCHASE ORDER constitutes the entire agreement and only written changes by way
of an amendment to this PURCHASE ORDER will be legally binding.  It is important
that SELLER signs and returns the PURCHASE ORDER copy within three (3) days of
receipt. No other form of acceptance will be accepted Failure to return the
acceptance does not diminish the responsibilities as set forth herein, but may
result in a delay to any payments that may be due and may be cause for
termination of this PURCHASE ORDER.

Delivery Address: Reliance Retail Limited

Distribution Centre

 

D1 Durkumbh

MIDC Industrial Area Pune Solapur Highway

Pune – 413802, Maharashtra

Tel:/Fax:

 

Total Base Value                   USD                   21,000,000.00

 

                                                 USD

 

Email:   TOTAL ORDER VALUE:      USD                   21,000,000.00

DELIVERY DATE: 31.03.2016                  Delivery Term: FOB Hong Kong

  Payment Terms:   See Page inside. 

  BUYER: Chetan R. Mehta

For RRL NDC W MH KURKUMBH.

Reliance Retail Limited

SELLER’s Acceptance

 

 

 

Signature          Title Date 

       

REGISTERED OFFICE: 3rd Floor, Court House Lokmanya Tilak Marg, Dhobi Talao,
Mumbia MUMBAI 400002

 



 

 

  

  PURCHASE ORDER Number JI02/4600004572      Dt.        23.11.2015     Page No:
1

 

No Article No. Vendor Article Number Material Description HTS Code Color  
Quantity UOM Base Cost Total Base MRP (INR)Value(USD) 1 581107912   Smartphone
LS-5505)Black) LS-5505     150,000 EA 140.00 21,000,000.00       Grand Total = 
150,000                     Total Basic value   USD       21,000,000.00      
Total Order Value     USD       21,000,000.00

 

Terms of payment:

Payment 90 days as agreed as per LC Terms(Suppliers Credit LC)

2. Buyer may elect extension of credit for goods / services covered under this
PO whereupon the seller may extend the due date up to 180 days against
irrevocable letter of credit issued by any Indian bank of repute which the
seller may at his option negotiate/discount with mutually acceptable bank 180
days after bill of lading/AWB date. All resulting interest and banking charges
shall be for buyers account.

 

Unless Vendor makes goods and if any short supply within agreed period, Reliance
Retail reserves the right to deduct payment for any short supply attributable to
Vendor. Shortage shall exclude damages after handover to the Reliance Freight
forwarder, transit damages and damages during handing at Reliance side in India.

 

3. The above unit price includes 1.5% spares as FOC.

 

NOTES

It is understood and agreed that the supplier has received BIS certification/
registration for its products as prescribed by Govt of India under BIS Act, 1986
vide Public Notice- 5/2013 dtd. 14-03-2013 issued from the office of
Commissioner of Customs, New Delhi. In case of non-compliance of above public
notice. Customs Authorities may seize/ delay the clearance which would result in
demurrage and detention charges. This shall be borne by the supplier.

 

MRP to be printed for supplies. However before printing final MRP label,
supplier needs to take approval from respective buyer for completeness and
correctness of the label for each supply.

 

Bill to address

Reliance Retail Limited

D1, KurKumbh Industrial Area,

Pune Solapur Highway,

Kurkumbh, Taluka-Daund,

Pune - 413105

 

Ship to address:-

Reliance Retail Limited

D1, Kurkumbh Industrial Area,

Pune Solapure Highway,

Kurkumbh, Taluka-Daund,

Pune - 413105

 



 

 

  

  PURCHASE ORDER Number JI02/4600004572      Dt.        23.11.2015     Page No:
2

 

Note(s):

 

1. It is essential that seller shall mention item No.& Item code along with
corresponding Material Description and P.O. No as mentioned above, in the
Delivery Challan(On-Shore Order) / Packing List (Off-shore Order) and invoice
for ease of material Inwarding and Bill Processing. It is also essential that
the Seller attaches a Tag / Sticker with each item indicating item Code & PO No.
Faliure to do so may be the grounds for the rejection(s) or delay in release of
payments(s).

  



 2 

 

 

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

TERMS AND CONDITIONS FOR PURCHASE OF GOODS

 

These Terms and Conditions For Purchase of Goods (“Terms and Conditions” /
“Terms”) are made and shall be effective from the date of the Purchase Order, by
and between the Person purchasing the Goods and issuing the Purchase Order
(hereinafter described as “Buyer”/ “Owner” which term shall mean and include its
successors and assigns) and the Person selling the Goods and accepting the
Purchase Order (hereinafter described as “Supplier” / “Seller “ which term shall
mean and include its successors and permitted assigns). Each a “Party” and
collectively as “Parties”.

 

1. DEFINITIONS: Capitalized terms used herein shall have the meaning ascribed
herein or elsewhere in the Terms:

 

1.1 “Acceptance” shall mean the successful completion of all Acceptance Tests
and Buyer’s determination that the Goods fully comply with all requirements and
functionalities as set forth in the Purchase Order and/or any document
containing Acceptance Test criteria, as evidenced by Buyer’s issuance of a
signed Acceptance Certificate.

 



1.2 “Acceptance Certificate” shall mean and include a signed certificate issued
by Buyer confirming Buyer’s Acceptance of the Goods.

 

1.3 “Acceptance Test(s)” shall mean the tests undertaken by Buyer or third party
on its behalf, with or without the help or presence of Supplier, for determining
whether or not the Deliverables delivered by the Supplier confirms to all
Documentation, specifications, standards, quality and requirements of the Buyer.

 

1.4 “Affiliate” shall mean with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with such
Person through one or more intermediaries.

 

1.5 “Applicable Law” shall mean any applicable legislative enactment or
statutes, declaration, decree, ordinances, rules and regulations, or any policy
or directive of or by, any governmental authority or rulings of the courts, or
any license, permit, or other authorization of governmental authority under such
Applicable Laws and conditions of such license, permit, or other authorization,
in each case as in effect from time to time and shall include Applicable Law
that applies to Buyers or its Affiliates for the due, proper and timely
compliance of which Buyer or its Affiliates are wholly or partially dependent
upon Supplier’s performances under these Terms.

 

1.6 “Back Charges” shall mean all the costs (including reasonable appropriation
of cost of internal resources or Buyer and its Affiliates), additional prices,
expenses, charges, taxes, duties, interests and penalties and shall include the
following:

 

(a) price (at net delivered cost) difference between the price of goods same or
similar to the Goods procured by Buyer from an alternate supplier and the Price
of the Goods hereunder;

  

 3 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

(b) any labour hired by Buyer at the rates paid by Buyer plus 50% of such rates
to cover payroll additives;

 

(c) equipment and tools rented at rates paid by Buyer; and

  

(d) a margin of 100% of items (a) and (b) above in order to cover Buyer’s
indirect costs, overhead, and supervision and administration costs.

 

1.7 Buyer Indemnified Parties” shall mean the Buyer, Buyer’s past, present and
future Affiliates and their respective past, present and future shareholders,
directors, officers, contractors, agents, representatives and employees and
Persons using Goods through Buyer and its Affiliates.

 

1.8 “Confidential Information” shall mean and include any information obtained
by a Party (the “Receiving Party”) from or on behalf of the other Party (the
“Disclosing Party”) that relates to past, present, or future business activities
of the Disclosing Party or its subsidiaries or Affiliates, or their respective
employees, customers or third party Suppliers, suppliers or contractors,
including the Goods, Prices and specifications and other terms and conditions,
information exchanged in the course of negotiating the Purchase Order and any
information relating to the applicable Party’s plans, pricing, methods,
methodologies, processes, financial data, lists, Intellectual Property Rights,
customer information, apparatus, statistics, programs, research, development,
trade secrets and/or information technology.

 

1.9 “Dead on Arrival” shall mean Goods that are defective or found damaged
during first inspection or fails during initial power-on, initial installation
or self-test.

 

1.10 “Defect” means any defect, deficiency, error, failure, flaw, omission,
non-conformance, damage, fault, inadequacy or discrepancy in the Goods.

 

1.11 “Deliverables” means any combination of Goods, Services and Documentation
as described in the Purchase Order and/or in the Annexure(s) to the Purchase
Order.

 

1.12 “Delivery Point” means the place or location identified for delivery of the
Goods as set forth in the Purchase Order.

 

1.13 “Delivery Schedule” means the schedule and/or the delivery dates for
delivery of the Goods and Deliverables as set out in the Purchase Order.

 

1.14 “Delivery Terms” means the terms for the delivery of the Goods, including
the Delivery Schedule, Delivery Points and shipping terms, as set out in the
Purchase Order. Except as otherwise specified in the Purchase Order, terms for
the delivery of the Goods shall incorporate the INCOTERMS 2010.

  

 4 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

1.15 “Documentation” means any and all documents including, data, certificates,
specifications, drawings, manufacturing record books, manuals, pre-dispatch
inspection certificates, quality test certificates, those related to invoicing,
taxation, imports and such other documents as may be required to be furnished by
Supplier in accordance with or pursuant to a Purchase Order, and further
includes in case of:

 

Hardware elements in the Goods: standard user manuals, training materials and/or
any other material Supplier provides to Buyer, either in printed or
machine-readable form, which describes the capabilities and functionality of the
Goods supplied and services to be performed by Supplier. Documentation may
include technical, operational and other requirements, examples, proposals,
literature and/or other documents to be furnished to Buyer.

 

Software elements in the Goods: standard documents (both in printed and
electronic form) such as documents for storing, loading, installing, executing,
displaying, analysis, design, customization, configuration, training of or in
relation to Deliverables, knowledge transfer during and post implementation of
the Deliverables, business process flow maps and diagrams of Deliverables,
documents required for enhancement, development, implementation, interfacing,
interoperability, compatibility and/or integration purposes. Documentation shall
also include all e-learning materials related to the Deliverables;

 

1.16 “Epidemic Failure” means failure of Goods resulting from Defects in
material, workmanship, manufacturing process and/or design deficiencies
attributable to Supplier, including but not limited to use of components with
inherent or latent Defects, or consistent mis-adjustments during manufacture.
Epidemic Failure shall include any known problem which, in Buyer’s reasonable
opinion, creates a risk to the health or safety of natural persons, living
beings and tangible or real property. Epidemic Failures also includes: (a)
product failure(s) attributable to a single root cause; or (b) a product failure
attributable to multiple root causes; (c) any other criteria laid down in the
Purchase Order;

 

1.17 “Goods” shall mean the goods, items, materials, equipment, supplies,
Documentation and the likes to be supplied by Supplier and shall include all
items listed in Purchase Order (including Bill of Material), spare parts, raw
materials, processed or fabricated materials, equipment, equipment components
and any Software;

 

1.18 “Incoterms” unless otherwise specified in the Purchase Order, shall mean
the International Chamber of Commerce’s official rules for the interpretation of
trade terms 2010 edition;

 

1.19 “Intellectual Property Rights” means all intellectual property rights
including, but not limited to, patents, trade secrets, trademarks, service
marks, trade names, copyrights and other rights in works of authorship
(including rights in computer software), rights in logos and get up, inventions,
moral and artists’ rights, mask work rights, design rights, trade or business
names, domain names, know-how, trade secrets, database rights and semi-conductor
topography rights and all intangible rights and privileges of a similar nature
analogous or allied to any of the above in every case whether or not registered
or unregistered and all rights or forms of protection of a similar nature in any
country;

  

 5 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

1.20 “Person” shall mean any individual, firm, corporation, association of
persons, limited liability company, voluntary association, partnership, joint
venture, trust, limited organization, society, unincorporated organization,
governmental authority or other legal entity or organization holding
legal recognition;

 

1.21 “Purchase Order” shall (i) mean a purchase order together with all
annexures, attachments or amendments thereof issued by Buyer and/or its
Affiliates to Supplier and (ii) deem to include the terms and condition
contained herein;

 

1.22 “Software” means any software embedded or required for the use or operation
of the Goods including in accordance with Documentation and further includes,
without limitation, all versions and all Updates and Upgrades and all component
tools, diagnostic tools interfaces, libraries, plug ins, adaptors, elements and
functionalities to the Software, Updates and Upgrades;

   

1.23 “Updates” shall mean updates, error corrections and modifications or
enhancements to the Software not introducing new material functionality to be
installed and delivered to Buyer free of cost, as and when released;

 

1.24 “Upgrades” shall mean new Software releases (including point releases),
revisions , version changes or enhancements to the Software introducing new
material functionality, furnished, installed and delivered to Buyer, as and when
released and shall include any software which comes into existence after the
issue of Purchase Order as a result of renaming or rebranding of the Software or
any successor software.

 

2. ORDER AND ACCEPTANCE

 

2.1 Supplier shall accept the Purchase Order in writing within five (5) days (or
such other time period as may be mentioned in the Purchase Order) of receipt of
the Purchase Order, however if the acceptance is not provided within ten (10)
days of receipt of the Purchase Order or upon Supplier’s commencement of
performance, the Purchase Order, at Buyer’s discretion, may be deemed to have
been accepted and shall be binding on and irrevocable by the Supplier. Any
additional or different terms in Supplier’s acceptance, invoice or other
document shall be construed as non-binding and shall not become part of the
Purchase Order or agreement between the Parties, unless Buyer agrees in writing
to the additional terms and in absence of the same the Purchase Order and these
Terms shall govern the transaction between the Parties.

 

2.2 If there is a conflict between the provisions of this Terms and Conditions
and Purchase Order the following order of priority will control: (a) Purchase
Order; and (b) these Terms and Conditions.

 

 6 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

3. CHANGES TO THE PURCHASE ORDER

 

3.1 Buyer reserves the right to change product, technical, Delivery Point,
Delivery Schedule, Delivery Terms, or other specifications for the Deliverables
at any time, upon reasonable advance written notice to Supplier.

  

3.2 In case of any changes required by the Buyer for the Deliverables has any
material impact on the specifications, rates or Delivery Dates, the Supplier
shall prepare a proposal and submit to Buyer with respect to such change as
required, no later than 15 (fifteen) days after receipt of Buyer’s request
failing which the changes proposed by the Buyer shall become binding and
irrevocable on Supplier without any change to the rates, Delivery Date, Delivery
Point or Delivery Terms. In the proposal the Supplier may propose an equitable
adjustment in the Price or Delivery Schedule and the Buyer on receipt of the
proposal, may at its sole discretion, accept or reject the proposal, and issue a
supplementary or revised Purchase Order.

 

4. INSPECTION AND DELIVERY OF GOODS

 

4.1 Prior to delivery by Supplier, Buyer reserves the right to inspect and test
the Goods (either itself or through a third party appointed by the Buyer) and to
reject any of the Goods which are found to be faulty, or which do not meet the
requirements, or specifications of the Buyer. Supplier shall inform Buyer when
the Goods are manufactured and before packing the same and also prior to
delivery of the Goods. The costs for such inspections shall be as specified in
the Purchase Order.

 

Notwithstanding any other inspections or testing’s as may be required towards
Acceptance, the Buyer may, at its discretion, require the following inspections:

 

Pre-Dispatch Inspections: Buyer shall have the right to inspect, examine and
test the Goods at Supplier’s premises or factory. Buyer’s authorized
representative shall be provided necessary tools, equipment’s and free access
during working hours to Supplier’s plants, and Supplier agrees to procure a
similar right for Buyer as regards the premises of any subcontractor.

 

Post-Delivery Inspections: Buyer shall have the right to inspect, examine and
test the Goods at the Delivery Point or any other location.

 

4.2 Inspection by government or statutory bodies: Supplier shall permit and
provide all reasonable co-operation to allow any government or statutory body
having jurisdiction over the Buyer to inspect or audit the Goods, packing
material, manufacturing facility, storage or warehouse facility, delivery vessel
etc.

 

4.3 Delivery Date: Time is of the essence of these Terms and Conditions. On time
delivery is defined as plus three days early or minus zero days late from the
Delivery Schedule to the Delivery Point specified on the Purchase Order. If
Goods are delivered more than three days prior to the Delivery Schedule, the
Buyer may, in its discretion, return Goods at Supplier’s expense or accept the
delivery and recover the cost of storage from the Supplier or delay processing
the corresponding invoice until the actual Delivery Schedule. If Supplier makes
a shipment that is in excess of the quantity specified in the Purchase Order,
Buyer may return excess Goods at Supplier’s expense. Supplier shall be
responsible for all risk and expenses to return the over shipments and early
shipments to Supplier.

  

 7 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

4.4 Delays: The Supplier shall immediately notify the Buyer in writing of any
actual or anticipated delays in the manufacturing or delivery of the Goods and
in any event no later than five (5) days upon becoming aware of the same. Such
notice shall include all details regarding the cause of any delay, an estimate
of the period of delay, and corrective actions being taken or to be taken by the
Supplier and the sub-sellers. Without prejudice to any other rights and remedies
of the Buyer for any delayed delivery, if Buyer considers that corrective
actions being taken by Supplier are insufficient or, if within a reasonable
period as determined by Buyer, Supplier does not improve its performance to meet
requirements, Buyer may require and Supplier shall promptly implement, specific
additional measures such as an increase in Supplier’s management, staff and work
forces, overtime operations, additional days of work per week or the like. No
increase of the Price shall be payable for Supplier’s efforts arising from such
measures.

 

4.5 Consequence of delay: If delivery of Goods are not completed by the Delivery
Schedule, Buyer reserves the right at its sole discretion, without liability and
in addition to all its other rights and remedies to (1) terminate the Purchase
Order by written notice and to purchase substitute items elsewhere and charge
Supplier with any excess cost, damages or loss incurred, or (2) request that
Supplier at its expense, ship by expedited means. Acceptance of late deliveries
shall not be deemed a waiver of Buyer’s right to hold Supplier liable for any
loss or damage resulting therefrom, nor shall it act as a modification of
Supplier’s obligation to make future shipments in accordance with the agreed
Delivery Schedule.

  

4.6 Packing and protection of Goods. Unless provided in the Purchase Order,
Supplier is responsible for packing and transporting the Goods to the Delivery
Point. Supplier shall preserve, package, handle, and pack Goods so as to protect
Goods from loss or damage in transit and in conformance with (i) good commercial
practice according to the nature of the Goods and in a manner appropriate for
safe and secure transit according to the distance and destination, (ii) any
specific Buyer’s specifications, (iii) in compliance with Applicable Laws, (iv)
comply with requirements of common carriers; (v) clearly mark items specially
packed for any reason (e.g. climatic exposure, contamination, expiration or end
use date, etc.); and (vi) comply with such other conditions as may be specified
in the Purchase Order. Regardless of when title and/or risk of loss passes from
Supplier to Buyer, Supplier shall be responsible for any loss or damage due to
its failure to properly preserve, package , handle, or pack Goods and the Buyer
shall not be required to assert any claims for such loss or damage against the
carrier involved. Unless otherwise agreed in writing by the Buyer, all packing
cases and materials are non-returnable and shall become the property of the
Buyer.

 

4.7 Packing List. Each delivery of Goods to the Buyer shall include a packing
list that contains at least: (i) the Purchase Order number; (ii) the description
of the Goods; (iii) the quantity shipped; (iv) the date of shipment; and (v)
such other information or documents as mentioned in the Purchase Order. The
packing list must correspond with the information on the invoice.

 

 8 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

4.8 Dead on Arrival. In the event of Goods which are Dead on Arrival, then the
Supplier shall replace such Goods within one (1) day from the date of
notification of Dead on Arrival by the Buyer to Supplier and delivery of such
Goods shall be made at Delivery Point, and if required the Supplier shall
accelerate its production schedule for replacement of such products in order to
achieve the original “on time” delivery at no additional cost to Buyer. Supplier
shall bear all costs, taxes, duties, loss of any tax/duty benefits, cost of
transportation, storage and documentation involved in re-shipment of Goods which
are Dead on Arrival and shipment of correct Goods. Deliveries which are Dead on
Arrival shall not excuse Supplier from its other obligations and liabilities
herein for delayed delivery or breach of these Terms and Conditions and/or
Purchase Order. Including payment of liquidated damages or Buyer’s encashment or
invocation of any securities.

 

4.9 Import Requirements: In the event the Goods are imported by the Buyer, the
Supplier shall additionally ensure the following:

 

(i) To notify Buyer when Goods are ready for shipment, but shall not ship such
Goods unless the Buyer informs the SCN (Shipment Control Number) to the Supplier
in writing.

   

(ii) To provide all Documentations required for clearance of Goods and
Documentations at the ports located in the country of the Delivery Point.

 

(iii) Not to dispatch part shipments unless specifically agreed by the Buyer in
writing.

 

(iv) In case of high sea sales, the Parties shall mutually agree the process for
imports and shall execute additional documentations to effect the sales.

 

(v) In order to comply with Indian customs circular (CBEC Circular No.- 26 dated
19th July, 2013), Supplier shall ensure that there is no difference in the unit
of measurement between the unit of measurement mentioned in Harmonic Code under
the customs tariff of India and all shipping Documentations as well as invoice.

 

(vi) If applicable as per the public notice, the requirement is for only
specified Goods, the Goods shall be Bureau of Indian Standards certified/
registered as prescribed by Government of India under Bureau of Indian Standards
Act, 1986 vide Public Notice- 5/2013 dated 14-03-2013 issued from the office of
Commissioner of Customs, New Delhi.

 

5. ACCEPTANCE, TESTING AND REJECTION OF DELIVERABLE

 

5.1 Goods shall be considered or deemed accepted only upon issuance of a written
and physically signed Acceptance Certificate by Buyer. Any inspection,
pre-delivery or pre-order testing or evaluation or any payment for the Goods
delivered, or failure or delay to do so, shall not constitute Acceptance of such
Goods. Goods required by Buyer to be corrected or replaced shall be subject to
the same inspection and warranty provisions as per these Terms and Conditions
and the Purchase Order. Buyer reserves the right to charge Supplier for expenses
of inspection for Goods which do not conform to the specifications.



 

 9 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

5.2 If during the Acceptance Testing the Goods fails to pass Acceptance Tests
despite Supplier’s efforts of correction, Buyer may at its sole option and
discretion and without prejudice to any other rights Buyer may have against
Supplier including encashment or invocation of any or all securities, cancel the
Purchase Order and/or be entitled to refund of any and all amounts paid by Buyer
to Supplier towards the Goods along with the Back Charges and all other charges
with respect to transportation, storage etc.

 

5.3 If in the opinion of Buyer, the recall of any Goods is warranted or is
necessitated, due to any Defects or any non-compliance or likely non-compliance
of any Goods with Applicable Laws at the time of the initial time of sale of the
Goods or for safety concerns, all costs of the recall of the Goods shall be
borne by Supplier alone, including but not limited to cost related to logistics,
repair or replacement of recalled Goods.

 

5.4 The provisions of this Section shall not in any manner impair, reduce or
restrict the warranty obligations of Supplier under these Terms and Conditions
and Purchase Order.

 

6. TRANSFER OF TITLE AND RISK OF LOSS

 

6.1 Passage of Title: Unless otherwise stated in the Purchase Order, all Goods
supplied by Supplier shall become the property of Buyer upon (a) delivery; (b)
when the Buyer has made any payment in respect of the Goods, whichever is
earlier. In the event of high sea sales, the title in the Goods shall transfer
from Supplier to Buyer upon transfer or endorsement of necessary shipping
documents (including airway bill or bill of lading, as applicable) from Supplier
to Buyer.

 

6.2 Risk of Loss: Notwithstanding the foregoing, Supplier shall be responsible
for and shall bear any and all risk of loss or damage to the Goods until
delivery; provided that, any loss or damage, whenever occurring, which results
from Supplier’s non-conformance with the terms of this Terms and Conditions,
shall be borne by Supplier. In any event, the Supplier shall not divert Goods or
any part thereof to another purchase order which is placed on the Supplier by
the Buyer, without the Buyer’ s prior written consent.

 

7. LIQUIDATED DAMAGES

 

7.1 The Parties agree that damages for delay in delivery of whole or part of
Deliverables are difficult to calculate accurately and cannot be reasonably
determined at the time of issuance of the Purchase Order, and therefore the
Parties agree that Buyer shall be entitled to charge or recover liquidated
damages as set forth in this Section. The Parties agree that liquidated damages
are intended to compensate Buyer for the delayed performance by Supplier and are
not a penalty and are in addition to all other rights and remedies of the Buyer
under this contract (including, equity and under any Applicable Laws.

  

 10 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

7.2 In the event Supplier delays to timely supply Deliverables as per the
Delivery Schedule set forth in the Purchase Order, Buyer may impose liquidated
damages at the rate of two per cent (2%) of the value of the Deliverables
delayed (“Goods Delayed”) for each week of delay or part thereof subject to a
maximum liquidated damages in the amount of ten per cent (10%) of the Price in
relation to the Deliverables delayed.

 

7.3 If any Deliverables that are delivered as per the Delivery Schedule set
forth in the applicable Purchase Order cannot be put to use by Buyer because of
any delay in delivery of the balance of the Deliverables and/or any third party
software or other materials cannot be put to the desired use by Buyer due to
delay in delivery of Deliverables or any part thereof (“Items Affected by
Delay”), then Buyer may impose liquidated damages at the rate of two percent
(2%) of the combined value of the Goods Delayed and the Items Affected by Delay
(“Combined Value”) for each week of delay or part thereof subject to a maximum
liquidated damages in the amount of ten percent (10%) of the Combined Value.

 

7.4 Buyer may set-off liquidated damages due to Buyer from any sum due and
payable to Supplier, or that may become due and payable to Supplier. If funds
due to Supplier are insufficient to completely set-off the liquidated damages,
Supplier shall within fifteen (15) days of written demand from Buyer pay the
deficient amount.

 

8. SOFTWARE LICENSE

 

8.1 Supplier hereby grants to Buyer and its Affiliates, and to all third parties
operating for or under Buyer and its Affiliates, an unlimited, non-exclusive,
transferable, worldwide, irrevocable and perpetual license to use, modify and
create derivatives of the Software and to use Supplier’s Intellectual Property
Rights whether or not embodied in such Software for the purpose of using,
testing, diagnosis or maintenance or modification of the Goods.

  

8.2 Supplier shall supply, license (under the above terms) and install all
Updates and Upgrades the Software simultaneous to the release of the same to any
other customer of Supplier or any of its Affiliates.

 

8.3 Without prejudice to the Supplier’s representations, warranties and
indemnities herein, should any Software contain or access open source code or
libraries or other free wares, the Supplier shall disclose details of such use
or access writing prior to acceptance of the Purchase Order and shall provide
all the support in relation thereto. Supplier shall, at all times keep such open
source software and free wares updated.

 

8.4 The license granted hereunder, shall not be modified by any click-wrap or
shrink-wrap or similar contract/ agreement and such similar agreements and
Supplier agrees this Terms and Conditions shall explicitly exclude all
conflicting terms in any such click-wrap or shrink-wrap or similar contracts/
agreements notwithstanding any manifestation of assent that may be caused or
implied through Buyer or its Affiliates use or installation of the Software.

 

 11 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

9. REPRESENTATIONS AND WARRANTIES

 

9.1 General warranties: Supplier represents and warrants to Buyer that its
execution, delivery, and performance of this Terms and Conditions and Purchase
Order will not constitute (i) a violation of any Applicable Laws; (ii) a default
under any material contract by which it or any of its material assets are bound;
or (iii) an event that would, with notice or lapse of time, or both, constitute
such a default as described in (ii) above. Further, Supplier represents and
warrants that: (i) it has the requisite power and authority to accept and
perform these Terms and Conditions and the Purchase Order and to carry out the
transactions contemplated herein; and (ii) the execution, delivery and
performance and the consummation of the transactions contemplated by these Terms
and Conditions and the Purchase Order have been duly authorized by the requisite
action on the part of Supplier.

 

9.2 Goods Warranties: Supplier warrants that the Deliverables or any part
thereof shall:

 

a) be free from actual or latent defects and deficiencies in design, material,
workmanship, and performance under standard operating conditions;

 

b) be of merchantable quality and be fit for the purpose for which they were
ordered by Buyer;

 

c) be new and of the quality as specified in the applicable standards (if no
quality is specified) and in the Documentation and samples, if any, provided by
Supplier and approved by Buyer;

 

d) operate without error and strictly conform to and comply with in all respects
to the terms of the Purchase Order, Documentation, specifications, drawings,
samples and descriptions;

 

e) be free from any and all liens, claims, encumbrances and other restrictions;

 

f) the Software shall be free from any computer virus, worms, trojans, spyware,
malware, disabling code or devices or malicious, destructive or corrupting code;
program, or macro and shall be free of any hardware / software locks or
otherwise hostile, damaging or disabling to Buyer’s or Buyers’ customers’
existing information systems or components thereof or breach national security
of India, in any manner;

 

g) the Deliverables shall not violate or infringe any third party Intellectual
Property Rights and no claim of such infringement been threatened or asserted,
nor is such a claim pending against Supplier or any of Supplier’s Affiliates;

 

h) any third party software provided by Supplier or included in Software shall
be supported and be the sole responsibility of the Supplier;

 

i) are provided with and accompanied by all information and instructions
necessary for maintenance and proper and safe use;

  

 12 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

j) shall not degrade documented functionality of existing Software being used by
Buyer;

 

k) shall be free from any Hazardous Substance where the term “Hazardous
Substance” means any material, emissions, discharges, substance, chemical,
element, compound, mixture, pollutant, contaminant or toxic or hazardous
material, substance or waste that is designated, defined, listed, classified or
regulated by any Applicable Law; and

 

1) have been designed, manufactured and delivered in compliance with all
Applicable Laws, including environmental, industrial health and safety
regulations and accident prevention regulations, labor law and good industry
practice.

 

9.3 Supplier additionally agree that:

 

a) The above representations and warranties shall survive any delivery,
inspection, Acceptance or payments for any Deliverables.

 

b) Reasonably co-operate with third party service providers as directed by Buyer
to the extent necessary for the implementation of Buyer’s systems subject to
suitable confidentiality agreements with such third party service providers.

 

9.4 Warranty service for certain breaches of the foregoing warranties shall be
provided by Supplier to Buyer for such as may be provided in the Purchase Order
or for a period starting delivery of the Goods and for a period of sixty (60)
months from the date of Acceptance, whichever higher (“Warranty Period”).
Supplier shall, at its sole costs, immediately following notification by Buyer
during the applicable warranty period and within such time as may be specified
by Buyer, take all actions necessary to replace, correct any Defect, error or
any other failure in the Goods which cause a breach of the warranties set out
herein. In case required by the Buyer, Supplier shall provide a standby Goods
till the original Goods is successfully repaired or replaced. The Goods shall be
redelivered within a reasonable period as allowed by the Buyer. Any failure by
Buyer to identify any such non-compliance or deficiencies shall in no way
relieve Supplier of its responsibility during the term of the applicable
warranty period, to promptly make such modifications, repairs, replacement or
corrections as required. In case the Supplier is not able to replace the Goods
which caused or may cause breach of warranty, the Supplier shall refund any
Price paid by the Buyer and taxes, duties, fees etc. that may have been paid or
incurred by the Buyer for such Goods to the Supplier and shall pay Back Charges
and in addition to this the Buyer may pursue any other remedy available in
Applicable Law or in the contract.

 

9.5 Supplier shall maintain sufficient stock of spares for a minimum period of
ten (10) years from the date of declaration of end of life of the Goods by the
Supplier. Supplier further warrants that the spare parts in relation to the
Goods shall also have same warranties as those provided in respect of the Goods.

  

 13 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

9.6 Epidemic Failure:

 

9.6.1 Unless otherwise provided in the Purchase Order, an “Epidemic Failure”
shall be deemed to have occurred if, (i) more than five percent [5%] of any
Goods sold and delivered to Buyer under the Purchase Order or (ii) two percent
(2%) of the total Goods delivered to Buyer, whichever is lower, fails to operate
or perform in full compliance with applicable Documentation during a period
starting from the date of delivery and up to five (5) years after Acceptance
(“Epidemic Failure Period”), and/or in accordance with the Warranties and/or
such other criteria as specified in the Purchase Order. Epidemic Failure shall
further include any problem which, in Buyer’s reasonable opinion, creates a risk
to the health or safety of natural persons, living beings and tangible or real
property.

 

9.6.2 Buyer shall promptly notify Supplier of an Epidemic Failure experienced by
it (“Buyer’s Notification”). Upon receipt of Buyer’s Notification , Supplier
shall determine the cause of the Epidemic Failure and shall at its sole cost
(including any direct costs associated with the de-installation and
re-installation of the Goods), repair or replace the Goods diligently and
promptly to eliminate the Defect within a period of fifteen (15) days from the
receipt of Buyer’s Notification (“Epidemic Failure Cure Period”) in such lot,
batch or shipment of the Goods and any other lot, batch or shipment of the Goods
including the Goods in Buyer’ s inventory. Buyer will, upon request by Supplier,
provide all necessary assistance as reasonably required by Supplier in this
regard at Supplier’s costs and expense including determining the root cause of
such Epidemic Failure and shall promptly provide the results of its root cause
analysis and Supplier’s proposed remedial plan.

 

9.6.3 Upon the occurrence of an Epidemic Failure, Buyer may, at its option,
either suspend or cancel all outstanding Purchase Orders or part thereof,
including those Purchase Orders under which Supplier has shipped, but not
delivered to Buyer, the Goods affected by the Epidemic Failure. Additionally,
without prejudice to any other rights and remedy that Buyer may have, Supplier
shall in respect of each occurrence of Epidemic Failure be liable to pay Buyer,
an amount equal to 200% of the aggregate value of all delivered Goods by way of
non-conformance compensation and Buyer shall be entitled to adjust or set-off
the same against any amounts payable by Buyer to Supplier.

  

9.6.4 If such Epidemic Failure is not remedied within the Epidemic Failure Cure
Period, then in addition to all other rights and remedies of Buyer, Buyer will
have the right to resell to Supplier for cash payment at original cost all the
Goods sold to the Buyer through the date of such termination plus 100% of the
original cost of all such Goods (the original cost of all the Goods shall be the
Price, duties, transportation, clearing and forwarding costs, storage and
insurance costs, and payments for any direct costs associated with the
de-installation and re-installation of similar products) including the Goods (i)
in Buyer’s inventory and (ii) in Buyer’s distribution channels and in addition
to the aforesaid claim for Back Charges from the Supplier.

 

9.6.5 Supplier shall at all times defend, indemnify Buyer Indemnified Parties
and hold Buyer Indemnified Parties harmless against all direct and consequential
losses, damages, costs and claims made or accrued against Buyer as a consequence
of any Epidemic Failure. If in the opinion of Buyer, the recall of any Goods is
warranted or is necessitated, due to any Defects or any non-compliance or likely
non-compliance of any Goods with Applicable Law or for safety concerns, all
costs of the recall of the Goods shall be borne by Supplier alone, including but
not limited to cost related to logistics, repair or replacement of recalled
Goods.

 

 14 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

10. COMPLIANCE WITH APPLICABLE LAWS

 

Supplier shall comply with all the Applicable Laws while performing under this
Terms and Conditions including without limitation all laws that apply to the
Buyer for the compliance of which Buyer depends upon Supplier’s performances
under the Purchase Order.

 

11. CONSIDERATION

 

11.1 The prices set forth in the Purchase Order for the Goods (“Price”) are firm
and not subject to escalation or adjustment on any account and such price shall
include any increase in the cost of production, raw materials, labour, taxes,
duties or any fluctuations in exchange rate. The Price shall include without
limitation:

 

a) All duties, statutory levies and taxes referred to in “Taxes and Duties”
below;

  

b) Any costs relating to the packing and handling, transfer and delivery and
insurance of Goods up to the Delivery Point, subject to INCOTERMS 2010 stated in
Purchase Order;

 

c) Any license fees including, without limitation, Software license fees whether
separate or as part of the Deliverables, royalties, levies or other charges for
use of Intellectual Property Rights of Supplier and any third parties relating
to the Goods; and

 

d) Any costs and expenses to supply, test and achieve Acceptance of the
Deliverables including, without limitation, charges for legal and regulatory
compliance, performance bonds, escrow accounts, telephone, utilities, testing,
inspection and Supplier resources as applicable, and including the cost of
Supplier’s accommodations, travel and subsistence expenses.

 

12. TAXES AND DUTIES

 

12.1 Supplier shall promptly pay all taxes, duties and charges levied against
Purchase Order by governmental authorities in Supplier’s jurisdiction. Buyer
may, at any time, require Supplier to submit to Buyer satisfactory evidence of
payment of all such taxes, duties and charges as agreed in the Purchase Order.

 

12.2 The Price shall be exclusive of all taxes, duties and statutory levies on
the purchase of Goods as applicable in India and such taxes, duties and
statutory levies shall include but not limited to customs duty, excise duty,
service tax, sales tax and value added tax or similar tax. In case of Goods
imported by Buyer into India, Price will be exclusive of all indirect taxes in
India, wherein the Buyer shall be the importer on record in India and shall pay
the applicable taxes, duties and statutory levies directly to the relevant
statutory authorities in India.

 

 15 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

12.3 Supplier shall be liable for any increase in the customs duties during or
post clearance and also for any fines, penalties, interest, ground rent,
demurrages, seizures or any other liability imposed by authorities on Buyer in
terms of the Customs Act, 1962 or any other succeeding enactment which are due
to delayed delivery, errors and/or omissions in Documentations provided by the
Supplier that result in any non-compliance with any statutory requirements or
public notices.

 

12.4 In case of domestic purchase, Buyer will pay indirect taxes to the Supplier
which are mentioned in duly issued Purchase Order by the Buyer provided that
Buyer is in receipt of invoice which complies with all the requirements
prescribed by statutory authorities. However any payment of invoice by buyer
shall not be considered as a waiver of Buyer’s rights and remedies with respect
to any invoice.

 

12.5 If the payment under any invoice to the Supplier is subject to withholding
tax / tax deducted at source as per the Income Tax Act, 1961 as amended or
substituted from time to time (“ITA”), the Buyer shall deduct such tax from the
corresponding payments and shall deposit such tax with the appropriate
governmental authorities and provide the Supplier the tax deduction certificate
within the time period prescribed under the ITA.

 

12.6 Unless Supplier provides Buyer with all required Supporting Documents (as
defined hereunder), verifying that Supplier is not taxable in India, then before
making any payment to Supplier, Buyer shall have the right to deduct and
withhold applicable taxes on the income of the Supplier in accordance with the
ITA. Buyer shall be entitled in its sole discretion to determine the applicable
rate and amount of such taxes to be deducted and withheld in accordance with
ITA, and the Supplier shall not dispute the same. For the avoidance of doubt, it
is clarified that Supplier shall be responsible for all income taxes (including
withholding taxes in India, if applicable) arising from Supplier’s income
accrued or arising or deemed to accrue or arising in India under or in relation
to these Terms and Conditions and Purchase Order.

 

12.7 If any taxes, duties and statutory levies are chargeable to the Buyer as
provided in Purchase Order, the Supplier shall ensure that the invoice should
include only the aforesaid taxes, duties and statutory levies in separate
itemized manner and further the invoice shall meet all requirements imposed by
the relevant taxation authorities and shall meet all further conditions
necessary for Buyer to obtain CENVAT, VAT or any other applicable credit of
taxes, duties and statutory levies. Provided Buyer is in receipt of a correct
invoice meeting all the aforesaid requirements, Buyer will pay to the Supplier
such taxes, duties and statutory levies properly chargeable in respect of that
invoice and in accordance with the payment terms. Buyer reserves the right to
withhold payment of any invoice to the Supplier until the Supplier has provided
Buyer with a proper and correct invoice meeting the aforesaid requirement and
all other requirements based on Applicable Laws from time to time.

  

 16 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

12.8 Supplier shall not be entitled to recover any additional taxes and duties
applicable on the Price due to Supplier by Buyer wherein any invoice /
supplementary invoice raised by Supplier for such additional taxes and duties
and same is ineligible for being claimed as input tax credit by Buyer on account
of provisions of Rule 9 (1) (bb) of CENVAT Credit Rules, 2004 or any other
relevant provision in any other similar legislation.

 

12.9 Tax Indemnities: Supplier shall at its sole cost and expense indemnify,
defend and hold Buyer Indemnified Parties harmless from any and all liabilities,
claims, taxes, duties, assessments, fees, levies, withholding taxes, charges,
penalties, fines and/or interests of any kind and nature whatsoever and any cost
relating or in relation thereto (including attorneys’ fees, cost of obtaining
legal opinions, court fees etc.) howsoever incurred by, imposed upon or asserted
against or brought against, Buyer Indemnified Parties by any statutory or
governmental body or agency either in India or in any other country or province,
upon or with respect to the purchase of the Goods and/or otherwise in relation
to this Terms and Conditions and any document, instrument, agreement or contract
entered into in relation hereto or otherwise in relation to the Goods, including
for any short or no deduction of withholding tax by Buyer in India on the income
of Supplier arising out of or relying on the Supporting Documents provided by
the Supplier. This tax indemnity shall survive expiry or any early termination
of the Purchase Order and this Terms and Conditions.

 

13. INVOICING AND PAYMENTS FOR DELIVERABLES AND SET OFF

 

13.1 Full invoice for Goods shall be done along with supply of Goods. Each
correct, complete and undisputed invoice shall be provided along with (i) one
copy of Supplier’ s certificate of incorporation (in English language); (ii) one
copy of the certificate of tax residency issued by Supplier’s local authorities;
(iii) certificate for no permanent establishment in India, if applicable; (iv)
an authorizing letter from Supplier to make an application to the income tax
department in India seeking tax clearance for remittance of Price to Supplier;
(v) Supplier’s Permanent Account Number (PAN) number as issued by the Indian
income tax department; (vi) written confirmation from Buyer as to completion of
the corresponding payment milestone and any other necessary documents required
by Buyer, such as payment certification documents, necessary shipping documents
required for clearance of Goods; and (vii) any other documents as required by
the Buyer (individually and collectively “Supporting Documents”). Invoices shall
in all cases bear details required by Buyer including the Purchase Order number,
information which may be required by Buyer for making payment such as name of
the bank, account number, RTGS/NEFT code, and swift codes, in addition to
Supporting Documents (“Invoice Payment Details”). Buyer shall be entitled to
reject any incorrect invoice, or if Supplier fails to include any Invoice
Payment Details or attach any of the Supporting Documents, and Buyer shall not
be liable or responsible and Buyer shall not be in breach of this Terms and
Conditions for any resulting delay in payment and the same shall be solely
Supplier’s responsibility and liability.

 

13.2 Payment remittances shall, unless otherwise agreed by Buyer, shall either
be made by bank transfer or by cheque. The payment shall be made only to the
entity to whom the Purchase Order has been issued by Buyer and shall be on the
basis of details provided by the Supplier in Invoice Payment Details and
Supporting Documents. The Supplier shall indemnify and hold the Buyer harmless
of any claims as regards to incorrect or improper Invoice Payment Details or
Supporting Documents.

 

 17 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

13.3 Seller may not assign its payment receivables from the Buyer to any third
party without the prior written consent of Buyer.

 

13.4 Unless otherwise stated in the Purchase Order, each undisputed invoice is
due and payable by Buyer 90 (ninety) business days following the later of: (a)
Buyer’s receipt of the correct invoice, all Supporting Documents and Invoice
Payment Details, or (b) Buyer’s Acceptance of Goods.

 

13.5 Set-off. Buyer may suspend or reduce the payment of the invoice or any
portion thereof in order to retain or set off the following: (i) Liquidated
Damages; (ii) Back Charges; or (iii) any and all amounts owing from Supplier to
Buyer or its Affiliate under this Terms and Conditions or otherwise. Payment of
the balance of such invoice, after such set-off, shall be deemed to be payment
in full by Buyer under the invoice.

 

14. SECURITIES AND CORPORATE GUARANTEE

 

14.1 If agreed between the Parties, Supplier shall, for securing any (a) advance
payments extended by Buyer, or (b) to ensure timely and full performance of
Suppliers obligations under these Terms and Conditions and the Purchase Order;
submit one or more securities in the form of irrevocable and unconditional
standby letter of credit (in a format provided by or approved by the Buyer) from
a reputed bank having operations in India acceptable to Buyer for an amount
equal to (i) such percentage of the value of the Purchase Order as specified in
the Purchase Order for security under sub-clause (b) above however if amount has
not been specified or agreed then not less than 10% of the value of the Purchase
Order and (ii) amount of advance extended or performance security agreed. The
securities provided herein shall be valid for the period as specified in the
Purchase Order or for a period equal to sixty (60) months from the date of
Acceptance and a claim period of (12) months beyond the expiry of the validity
period.

  

14.2 In the event, Buyer issues a Purchase Order before receipt of the
performance security as provided herein above, then Buyer shall be entitled to
terminate and/or suspend the Purchase Order or any payments therein at any time
unless Supplier submits the Performance Security to Buyer. Buyer shall be
entitled to draw amounts or invoke the securities provided herein in the event
of failure of delivery, installation and commissioning or Acceptance of Goods,
or upon any breach of the Terms and Conditions or the Purchase Order by Supplier
which Supplier is not able to cure in accordance with these Terms and
Conditions. Buyer’s right to invoke or en-cash the securities, in whole or
parts, shall not be restricted or prejudiced if Supplier’s proceeds for any
dispute resolution to resolve any dispute including in accordance with this
Terms and Conditions or upon any termination of this Terms and Conditions or
Purchase Order for cause by the Buyer. Supplier shall take all necessary steps
to ensure that the value of each security is immediately restored to the extent
of any amount drawn or invoked by Buyer under such security.

 

14.3 If agreed by the Parties, the Buyer, shall be entitled to retain a portion
of the amount payable to the Supplier as way of retention money. The retention
money shall be returned to the Supplier upon completion of the Warranty period.



  

 18 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

14.4 Without prejudice to it rights for being furnished the securities specified
above, the Buyer may require the Supplier to furnish a corporate guarantee in
the format provided by the Buyer from Supplier’s parent (including ultimate
parent) or Affiliate for Supplier’s the due and timely performances of these
Terms and Conditions and Purchase Order. However, in case the Purchase Order is
issued prior to receipt of the corporate guarantee then the Buyer shall have the
right (to be exercised in its sole discretion) to either refuse to accept
delivery of the Deliverables or refuse to make any payments herein to the
Supplier unless Supplier provides the required corporate guarantee.

 

15. EVENT OF DEFAULT OF SUPPLIER

 

15.1 Without prejudice to any other rights available to Buyer under this
contract, equity and under Applicable Laws, Buyer may terminate this Terms and
Conditions or Purchase Order, of part thereof, when:

 

(a) Supplier is in breach of any provision of this Terms and Conditions or
Purchase Order which breach, if capable of being cured, is not cured by the
Supplier within thirty (30) days of being notified by Buyer; or

 

(b) Supplier or any of its Affiliates is / are blacklisted by government of
India or by any government authority which has jurisdiction on any operations of
Buyer and/or its Affiliates; or

 

(c) Supplier becomes insolvent, or is the subject of bankruptcy or winding up
proceedings, which proceedings are not dismissed within (90) days of the
institution of such proceedings.

 

15.2 Termination for Convenience by Buyer. Buyer may terminate this Terms and
Conditions or Purchase Order of any part thereof for Buyer’s convenience and
without assigning any reasons thereto at any time by giving a prior written
notice of not less than fifteen (15) days to Supplier specifying such
termination and the date upon which such termination shall become effective.

 

15.3 Consequences of Termination. Supplier shall return to Buyer any materials
provided by Buyer to Supplier upon termination of this Terms and Conditions or
Purchase Order. Upon request from Buyer, Supplier shall co-operate in good faith
with Buyer for smooth transition of the obligations or duties of Supplier so
terminated. Provided, always, that, Supplier shall (i) at all times continue
with the performance of its obligations under the Purchase Order to the extent
not terminated under this Section; and (ii) mitigate any loss, cost or damage
which Buyer may incur as a result of termination of the Purchase Order.
Termination for any reason whatsoever shall not affect or prejudice any rights,
claims or liabilities which may have accrued to either Party prior to the date
and time of such termination.

 

15.4 Unless and to the extent provided in the Terms and Conditions, no party can
terminate or suspend the Terms and Conditions or Purchase Order or any part
thereof.

  

 19 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

16. FORCE MAJEURE

 

If a party is prevented from performing any or all of its obligations of the
Purchase Order or this Terms and Conditions by any act of God, any act, event,
omission or condition beyond a Party’s control (a “Force Majeure Event”), the
affected Party shall give written notice to the other Party within two (2)
business days of the occurrence of the Force Majeure Event and the affected
Party shall be excused from such performance during, but not longer than, the
continuance of such Force Majeure Event. Each Party shall bear their own costs
arising from the Force Majeure Event and shall take all reasonable steps to find
ways to perform their obligations despite the Force Majeure Event. If the Force
Majeure Event for any Party continues for more than 30 consecutive days, Parties
shall mutually discuss in good faith the next steps.

 

17. INSURANCE

 

In addition to the insurance required as per the INCOTERMS specified in the
Purchase Order, the Supplier warrants that, it has taken out and undertakes to
maintain appropriate insurance cover, including but not limited to health,
death, disability and professional indemnity insurance with a reputable
insurance company against all its Liabilities and Indemnities that may arise
under this Terms and Conditions and include a waiver of subrogation against the
Buyer. This obligation shall not limit Supplier’s indemnities, nor shall it
change any limitation on Supplier’s liability. Upon Buyer’s request, Supplier
shall provide to Buyer certificates from Supplier insurers stating the amount of
insurance coverage, nature of such coverage, and expiration date of each
applicable policy.

 

18. INDEMNIFICATION

 

18.1 Supplier shall, at its own cost and expense, defend, indemnify and hold
Buyer Indemnified Parties, harmless from and against any and all actions, suits,
claims (third party as well as counter-party), demands, orders, judgments,
decrees, liabilities, losses, damages, penalties, settlements, costs, expenses
and fees (including court costs and reasonable fees and expenses of counsel and
other experts) (collectively “Liabilities”) which are brought against or
incurred or suffered by Buyer Indemnified Parties and any and all expenses due
to (A) any claim by any third party that the Deliverables (or any part thereof)
infringe or misappropriate any third party’s intellectual property rights or
trade secrets (“Supplier Infringement Claim”); (B) violations of representation,
warranties or Applicable Law by Supplier; and (C) any other Liability, loss and
expenses that shall have resulted from any fraud, negligent act or omission,
willful misconduct or default of Supplier.

  

18.2 Remediation of Supplier Infringement Claim. In addition to its
indemnification obligation hereunder, in the event of any Supplier Infringement
Claim, Supplier shall use its best efforts to (i) provide to Buyer without any
additional cost or expense to Buyer, the unrestricted right to continue to use
the Software (ii) modify the Software to eliminate the infringement, without any
loss of functionality and performances.

 

 20 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

18.3 Any indemnification claim shall be paid by Supplier within thirty (30) days
of receipt of an indemnification notice. The limitations and exclusions of
liability contained in Section 19 (Limitation of Liabilities) do not apply to
this Section.

 

19. LIMITATION OF LIABILITIES

 

19.1 Notwithstanding anything contrary contained in the Purchase Order and this
Terms and Conditions, in no event shall the aggregate liability of either Party
in respect of all claims for Liabilities and expenses arising under this Terms
and Conditions exceed the value of the Purchase Order. The foregoing limitations
shall not apply to Liabilities or expenses caused due to: (i) breach obligations
with respect to Confidential information; (ii) an act for which Supplier is
obligated to indemnify hereunder; (iii) any misrepresentation or fraud; or (iv)
any act or omission by either Party causing death or bodily injury or loss or
damage to tangible property.

 

19.2 Consequential Damages: Neither party shall be liable to the other for any
indirect, consequential, punitive or exemplary damages.

 

19.3 Third Party Claims and Damages: Supplier hereby acknowledges and agrees
that claims from and Liabilities sustained and expenses incurred hereunder by
any Affiliate or third parties (including subscribers or users) of Buyer and/or
its Affiliates shall not be deemed consequential, or indirect damages vis-a-vis
Buyer because the Buyer’s Affiliate’s and/or aforesaid third parties claims,
Liabilities and expenses are claimed through Buyer.

  

20. GOVERNING LAW AND SETTLEMENT OF DISPUTES

 

20.1 Governing Law and Jurisdiction: The Purchase Order and Terms and Conditions
shall be governed by and construed in accordance with the laws of the Republic
of India excluding its conflict-of-laws provisions which would refer
construction hereof to the laws of another jurisdiction. The application of the
United Nations Convention on Contracts for the International Sale of Goods is
expressly excluded. Save and except for the remedies of equitable relief,
interim relief, or interim measures, the Parties shall be bound to refer the
disputes or differences arising under or in relation to these Terms and
Conditions and/or Purchase Order to the binding arbitration in accordance with
the provisions of this Terms and Conditions, and subject to arbitration, each
Party hereby irrevocably submits to the exclusive jurisdiction of the Courts at
Mumbai for the purpose of seeking equitable relief, interim relief, or interim
measures.

 

20.2 Settlement of Disputes: The Parties shall be bound to refer the disputes or
differences arising out of or in relation to the Purchase Order or this Terms
and Conditions to a binding arbitration in accordance with the provisions of the
Arbitration and Conciliation Act, 1996 including any amendments or re-enactments
thereto by three arbitrators. Each Party shall appoint one independent
arbitrator, and the two appointed arbitrators shall appoint a third independent
arbitrator who shall act as the presiding arbitrator. All three arbitrators
shall constitute an arbitration tribunal. The arbitration proceedings shall be
held and the seat of arbitration shall be in Mumbai. It is hereby clarified that
the Parties shall have the discretion to seek equitable relief, interim relief
or interim measures in any court of competent jurisdiction (a) before
commencement of arbitral proceedings as per the provisions in this Terms and
Conditions, or (b) during arbitral proceedings, or (c) at any time after the
making of the arbitral award by the arbitral tribunal but before it is enforced.
Buyer can enforce the arbitral award or any judgment, order or decree of court
against Supplier and/or its assets at any court of competent jurisdiction;
however, Supplier can only enforce the arbitral award or any judgment, order or
decree of court against Buyer and/or its assets in the Republic of India.

 

Supplier cannot suspend or terminate its performances, deliveries and licenses
during any dispute resolution or judicial / quasi-judicial process.



  

 21 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

21. NOTICES

 

Any notice required to be given under or in relation to the Purchase Order shall
be in writing in the English language. Any notice to the Supplier shall be to
the addresses specified in the Purchase Order and shall be delivered by fax,
e-mail or overnight courier, in which case it shall be deemed to have delivered
in the next three business days.

 

All notices and other communication to the Buyer shall be addressed as follows:

 

1st Floor, Building No.2 A, 

Reliance Corporate Park, Ghansoli, 

Thane Belapur Road Navi Mumbai 400701 

Attn: Procurement and Commercial Team

 

With copy to:

 

The Legal Department

 

22. CONFIDENTIALITY ANO NO PUBLICITY

 

22.1 Confidentiality: Except as required for Supplier’s fulfilment of a Purchase
Order, Supplier shall not use or disclose any Confidential Information obtained
from the Buyer or from Buyer’s Affiliates or third parties, and shall protect
the Confidential Information with the same degree of care as Supplier uses for
its own similar information, but no less than reasonable care. Confidential
Information includes, without limitation, all information designated by Buyer as
confidential (either in writing or verbally) or information that a reasonable
person would believe to be confidential given the nature of the information or
circumstances of disclosure.

 

22.2 No Publicity: Without prior written approval of Buyer, Supplier agrees not
to make public disclosures relating to the Purchase Order, this Terms and
Conditions, including its existence, the terms and any reference to Buyer
(including marks, logo, copyrights etc.) to publicize the fact that Buyer is, or
was, in a business relationship with the Supplier or to utilize Buyer’s name in
any mode of publicity in this respect, except for internal announcements or
disclosures required to meet legal or regulatory requirements beyond the
reasonable control of Supplier, provided that for any legal or regulatory
requirements where such requirements permit redaction of certain clauses of this
Terms and Conditions (i.e. filings with Securities Exchange Commission), Parties
shall mutually discuss in good faith the nature and extent of such redactions.

  

 22 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

 

23. ECA FINANCING {Applicable only for Foreign Supplier}:

 

In the event that the Buyer desires to apply for export credit financing,
guarantees or insurance coverage (collectively, #ECA Financing”) through an
Export Credit Agency (an ECA), with respect to this Purchase Order, Supplier
shall render all assistance reasonably requested by Buyer in connection with
such ECA Financing.

 

24. MISCELL ANEOUS PROVISIONS

 

24.1 Entire Agreement: Except for any fraud or misrepresentation of Supplier or
on Supplier’s behalf, this Terms and Conditions together with the Purchase Order
and each document or agreement as attached to the Purchase Order or referenced
herein, embodies the entire agreement between Buyer and Supplier with respect to
the supply of Deliverables as set forth therein and supersedes all prior oral or
written statements, representations, promises, negotiations or understandings
with respect to the subject matter hereof. Nothing contained in the
acknowledgement or confirmation of a Purchase Order by Supplier or any
communication of acknowledgement or confirmation thereof has any effect of
amendment or variation upon the Purchase Order unless such amendment or
variation is specifically accepted by Buyer and incorporated in writing into
such Purchase Order.

 

24.2 Survival: The terms and conditions, which by implication or by express
stipulation of the Parties, survive the termination or expiry of the Purchase
Order, shall be adhered to and complied with by the Parties. In addition to and
without limiting the generality of the foregoing, Sections related to
consequences of termination, securities and corporate guarantee, warranties,
indemnities, Software License, confidentiality shall survive termination or
expiration.

 

24.3 Best Prices and terms: Supplier warrants that the terms agreed herein and
in the Purchase Order are the best and the Prices/rates are the lowest charged
by Supplier to other similarly-situated customers for similar quantities of same
or similar Deliverables.

 

24.4 Assignment and Sub-Contracting: The Purchase Order or these Terms and
Conditions shall not be assigned, transferred or novated either in full or in
part by Supplier to any third party without the prior written consent of the
Buyer, and only upon such terms as are mutually agreed by both Parties hereto.
Buyer may, in whole or in part, assign, novate or otherwise transfer its rights
and obligations under the Purchase Order or this Terms and Conditions to any of
its Affiliates or to any third party (including its financiers or lenders, in
which case Supplier shall provide full co-operation to the Buyer and such
financiers or lenders), without the prior written consent of Supplier. All
Deliverables to be sold/ provided to Buyer pursuant to the Purchase Order and
this Terms and Conditions shall be manufactured by or performed by Supplier;
provided, however, that Supplier may sub-contract the manufacture or performance
of any Deliverables to a manufacturer with Buyer’s prior written consent,
provided that any such sub-contracting shall not relieve Supplier of its
obligations here under and the Supplier shall be liable for the due performance
of the sub-contractor’s obligations.

  

 23 

 

  

  PURCHASE ORDER     RELIANCE RETAIL LIMITED Number : J01/4600004572 Reliance
Corporate Park, Building No. 4, Ground Date : 23.11.2015 Floor, ‘C’ W  
Thane-Belapur Road, Ghansoli, Navi   Mumbai-400701 INDIA   Telephone : 022
-6767116   Fax : 022 -67671065  

 

Terms and Conditions for Purchase of Goods Confidential

  

24.5 Non Waiver: No waiver shall be valid unless given in writing and signed by
the authorised representative of a party making the waiver. The termination of
the Purchase Order and/or these Terms and Conditions by Buyer shall not operate
as a waiver of any breach of their respective terms by Supplier.

 

24.6 Cumulative Remedies: The rights and remedies available to Buyer under this
Terms and Conditions are cumulative and in addition to, and are not to be
construed in any way as a limitation of, any rights and remedies available to
Buyer, including but not limited to any equitable relief available to it under
Applicable Law.

 

24.7 No Liens: In order to assure Buyer of the prompt and unrestricted use of
the Deliverables Supplier hereby irrevocably waives any and all liens or
security interests against such Deliverables which it might otherwise assert in
the resolution of disputes arising under or in relation to the Purchase Order or
these Terms and Conditions.

 

24.8 Severability: If any provision of these Terms and Conditions or Purchase
Order is declared by a competent court to be unenforceable or void being
contrary to law, the remaining provisions of such Terms and Conditions or
Purchase Order, as the case may be not materially affected by such a declaration
shall be valid and enforced to the extent permitted by law. The Parties shall
negotiate in good faith and substitute a provision that is legal and enforceable
and is as nearly as possible consistent with the intentions underlying the
original provision declared to be contrary to law.

   

24.9 Independent Contractor: The performance by Supplier of its duties and
obligations under the Purchase Order is that of an independent contractor and
nothing contained in the Purchase Order or these Terms and Conditions implies an
agency relationship or constitutes a joint venture or partnership between Buyer
and Supplier. Supplier shall have no right or authority to, and shall not do any
act, enter into any contract, make any representation, give any warranty, incur
any liability or assume any obligation (express or implied) of any kind on
behalf of Buyer or bind Buyer in any way.

 

24.10 Further Assurance Supplier, upon the reasonable request from time to time
of Buyer and without further consideration, shall do each and every act and
thing as may be necessary or reasonably desirable to fully and effectively
consummate, evidence and confirm the transactions contemplated hereby,
including: (a) executing, acknowledging and delivering assurances, assignments,
powers of attorney and other documents and instruments; (b) furnishing
information and copies of documents, books and records; and (c) assisting in
good faith in any litigation, threatened litigation or claim and cooperating
therein with Buyer and its Affiliates and their advisors and representatives,
including providing relevant documents and evidence and maintaining
confidentiality in connection with such litigation or threatened litigation or
claims, in each case.

 

24.11 Counterparts: The Purchase Order along with these Terms and Conditions may
be executed or acknowledged by one or more of the Parties on any number of
separate counterparts, and all of said counter parts taken together shall be
deemed to constitute one and the same instrument.

 

[End of the document]

 

24

 





